          Case 2:19-cv-02176-APG-DJA Document 16 Filed 03/02/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JASON KYNYLL OWENS,                                Case No.: 2:19-cv-02176-APG-DJA

 4                            Petitioner,             ORDER GRANTING
                                                      MOTION FOR EXTENSION OF TIME
 5 v.                                                 (ECF NO. 15)

 6 WARDEN WILLIAMS, et al.,

 7                            Respondents.

 8

 9         In this habeas corpus action, brought pro se by Jason Kynyll Owens, the Respondents

10 were due to file an answer on March 1, 2021. See Order entered November 30, 2020 (ECF No.

11 14).

12         On March 1, 2021, Respondents filed a motion for extension of time (ECF No. 15),

13 requesting a 14-day extension, to March 15, 2021, to file their answer. Respondents’ counsel

14 states that the extension of time is necessary because of his obligations in other cases, and

15 because of delay caused by the COVID-19 pandemic. This would be the first extension of this

16 deadline. I find that Respondents’ motion for extension of time is made in good faith and not

17 solely for the purpose of delay, and there is good cause for the extension of time requested.

18         I THEREFORE ORDER that Respondents’ Motion for Enlargement of Time (ECF No.

19 15) is granted. Respondents will have until and including March 15, 2021, to file their answer.

20 ///

21 ///

22 ///

23 ///
          Case 2:19-cv-02176-APG-DJA Document 16 Filed 03/02/21 Page 2 of 2




 1         IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 2 proceedings set forth in the order entered January 27, 2020 (ECF No. 5) will remain in effect.

 3 Under that order, Owens will have 60 days to file a reply to the answer.

 4         Dated: March 2, 2021

 5                                                      ________________________________
                                                        ANDREW P. GORDON
 6                                                      UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
